Citation Nr: 1212064	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected degenerative joint disease of the right knee and the service-connected chondromalacia of the right knee with instability.

2.  Entitlement to service connection for arthritis of the left hip with gout, to include as secondary to the service-connected degenerative joint disease of the right knee and the service-connected chondromalacia of the right knee with instability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial disability rating in excess of 30 percent for the cold injury residuals of the left foot, prior to December 18, 2009, and since February 1, 2010.

5.  Entitlement to an initial disability rating in excess of 30 percent for the cold injury residuals of the right foot.

6.  Entitlement to an increased disability rating for the chondromalacia of the right knee with instability, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased disability rating for the degenerative joint disease of the right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

The Veteran's sleep apnea claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  

The Veteran's remaining claims come before the Board on appeal from a February 2005 RO rating decision that denied the Veteran's right knee, low back disorder, and left hip disorder claims.  The February 2005 rating decision also granted service connection for the cold injury residuals of the feet and assigned an initial 30 percent disability rating for each foot, effective March 31, 2004, the date of his original claim.  The Veteran continued to appeal for higher initial disability ratings.

In a September 2010 rating decision, the RO granted the Veteran a period of convalescence from December 18, 2009, to January 31, 2010, as a result of a surgical procedure to his service-connected left foot.  The RO then assigned a 30 percent rating for the cold injury residuals of the left foot, effective February 1, 2010.  The Veteran continued to appeal, requesting a higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

In October 2011, the Veteran testified at the RO in Waco, Texas, before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to his service-connected disabilities.  However, a December 2006 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU).  Therefore, the Board does not need to address whether a TDIU claim needs to be added to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, at his October 2011 Board hearing, the Veteran testified that he was currently receiving Social Security Administration (SSA) disability benefits.  The Veteran testified that he had been receiving these benefits since approximately 2008.  To date, these records are not in the Veteran's claims file.  The Board acknowledges that the RO made an attempt to obtain these records in 2007.  In a February 2007 statement, SSA responded that the Veteran was not currently receiving disability benefits, and in March 2007 the RO made a formal finding regarding the unavailability of these records.  However, it appears that the Veteran has been subsequently been awarded SSA disability benefits, beginning in approximately 2008.  Thus, another attempt must be made to obtain these recent SSA records, as they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2011).

Second, the Veteran's last VA examination to assess the current severity of his service-connected right knee disabilities was in October 2006.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Additional VA examination is therefore necessary at this point to determine the current severity of the service-connected right knee disability on appeal.

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain the SSA decision that granted the Veteran disability benefits in 2008 or 2009, as well as supporting medical records.  

If no SSA disability benefits have been granted, or no additional SSA records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should afford the Veteran an examination by a VA examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




				(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


